DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/421,865 filed May 24, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “13” mentioned in line 4 of paragraph [0057] of the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In line 12 of paragraph [0057] “14 For” should read --14.  For--. 
In line 28 of paragraph [0061] “in a configuration where dampener member.” is unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,257,634 (Kleefeldt).
Regarding claim 1, Kleefeldt discloses a power actuator for cinching (fastening) a latch (lock) of a motor vehicle closure panel (door).  See Fig. 1 and column 1, lines 5-6. The actuator comprises: a housing (1); an electric motor (2) supported by said housing, 
Regarding claim 3, said end face (16b) of said nut (6) and said clutch face (33) of said clutch plate (23) are maintained in driving relation with one another when electrical energy is supplied to said electric motor (2). See column 3, lines 6-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,257,634 (Kleefeldt) in view of U.S. Patent No. 6,715,806 (Arlt).
Kleefeldt does not disclose at least one of a cable and rod configured to operably couple said driven member with the latch.
Arlt provides evidence that it was known prior to the effective filing date of the claimed invention to connect a driven member of a power actuator (7) to a latch (1) of a vehicle door (9) by means of a Bowden cable (11). Arlt teaches that such an arrangement permits the moisture-sensitive drive motor and electronics to be disposed in a dry space of the door.  See column 1, lines 33-59. It would have been obvious to a .

Allowable Subject Matter
Claims 15-18 are allowed.
Claims 2 and 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or render obvious a power actuator for cinching a latch of a motor vehicle closure panel including the specified biasing member and carrier member in combination with the remainder of the structure recited in claim 2.
The prior art does not disclose or render obvious a power actuator for cinching a latch of a motor vehicle closure panel including the specified gear assembly in combination with the remainder of the structure recited in claim 6.
The prior art does not disclose or render obvious a motor vehicle door assembly including the specified biasing member and carrier member in combination with the remainder of the structure recited in claim 15.
The prior art does not disclose or render obvious a method for maintaining a latch of a motor vehicle closure panel in a cinched state including the steps of providing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,046,377 and U.S. Patent No. 5,628,535 disclose power actuators for vehicle door latches.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655